Case 6:15-cr-00025-JDK-JDL Document 1207 Filed 04/13/21 Page 1 of 3 PageID #: 4986




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

   UNITED STATES OF AMERICA,                          §
                                                      §
                                                      § CASE NUMBER 6:15-CR-00025-JDK
   v.                                                 §
                                                      §
                                                      §
   RAYMOND MATTHEW BURTON (13),                       §
                                                      §



                           REPORT AND RECOMMENDATION OF
                           UNITED STATES MAGISTRATE JUDGE

         On April 13, 2021, the Court conducted a hearing to consider the government’s petition to

  revoke the supervised release of Defendant Raymond Matthew Burton. The government was

  represented by Lucas Machicek, Assistant United States Attorney for the Eastern District of Texas,

  and Defendant was represented by Matt Millslagle.

         Defendant originally pled guilty to the offense of Conspiracy To Possess With Intent To

  Distribute and Distribution Of At Least 1.5 Kilograms Of A Mixture Or Substance Containing A

  Detectable Amount Of Methamphetamine (Actual) and Other Controlled Substances, a Class C

  felony. The offense carried maximum imprisonment term of 20 years. The United Sentencing

  Guideline range, based on a total offense level of 25 and a criminal history category of VI, was

  110 to 137 months. On August 23, 2016, District Judge Michael H. Schneider sentenced

  Defendant to 80 months imprisonment followed by a 3 year term of supervised release subject to

  standard conditions of release, plus special conditions to include allowing access to financial

  information for the probation officer to monitor lawful employment efforts and participation in a

  program for testing and treatment of drug abuse. On July 3, 2019, Defendant completed his period


                                                  1
Case 6:15-cr-00025-JDK-JDL Document 1207 Filed 04/13/21 Page 2 of 3 PageID #: 4987




  of imprisonment and began service of the supervision term. On January 27, 2021, Defendant’s

  conditions of supervision were modified to include a curfew.

         Under the terms of supervised release, Defendant was required to participate in a program

  of testing and treatment for drug abuse. In its petition, the government alleges that Defendant

  violated his conditions of supervised release when he failed to report for his counseling

  appointments on January 5, 2021 and February 25, 2021.

         If the Court finds by a preponderance of the evidence that Defendant violated the

  conditions of supervised release when he failed to report for his counseling appointments on

  January 5, 2021 and February 25, 2021, Defendant will have committed a Grade C violation.

  U.S.S.G. §7B1.1(a). Upon a finding of a Grade C violation, the Court may (A) revoke probation

  or supervised release; or (B) extend the term of probation or supervised release and/or modify the

  conditions of supervision. U.S.S.G. § 7B1.3(a)(2). Considering Defendant’s criminal history

  category of VI, the guideline imprisonment range for a Grade C violation is 8 to 14 months.

  U.S.S.G. § 7B1.4(a).

         At the hearing, the parties indicated that they had come to an agreement to resolve the

  petition whereby Defendant would plead true to violating the condition of supervised release

  referenced above by committing the acts as alleged in the government’s petition. In exchange, the

  government agreed to recommend to the Court a sentence of 14 months with no supervised release

  to follow.

         Pursuant to the Sentencing Reform Act of 1984, the Court RECOMMENDS that

  Defendant Raymond Burton be committed to the custody of the Bureau of Prisons for a term of

  imprisonment of 14 months with no supervised release to follow. The Court FURTHER

  RECOMMENDS that the place of confinement be FCI Beaumont, Texas, if available. The parties



                                                  2
Case 6:15-cr-00025-JDK-JDL Document 1207 Filed 04/13/21 Page 3 of 3 PageID #: 4988




  waived their objections and therefore this matter will be immediately presented to the district judge

  for consideration.




              So ORDERED and SIGNED this 13th day of April, 2021.




                                                   3
